                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE WESTERN DISTRICT OF WISCONSIN

JAMES EDWARD GRANT,

        Plaintiff,
                                                  Case No. 20-cv-161-jdp
   v.

ARAMARK UNIFORMS,

        Defendant.


                            JUDGMENT IN A CIVIL CASE


        IT IS ORDERED AND ADJUDGED that judgment is entered in favor of

defendants dismissing this case.


        /s/                                                3/9/2020
        Peter Oppeneer, Clerk of Court                     Date
